 



Exhibit 10.1
 
 
MCC GEORGIA LLC
MCC ILLINOIS LLC
MCC IOWA LLC
MCC MISSOURI LLC
 
AMENDMENT NO. 1
dated as of October 11, 2005
to
AMENDMENT AND RESTATEMENT
dated as of December 16, 2004
of
CREDIT AGREEMENT
dated as of July 18, 2001
 
BANC OF AMERICA SECURITIES LLC
and
WACHOVIA BANK, NATIONAL ASSOCIATION
as Joint Bookrunners and Joint Lead Arrangers
WACHOVIA BANK, NATIONAL ASSOCIATION
and
CREDIT SUISSE FIRST BOSTON CORPORATION
as Co-Syndication Agents
BANK OF AMERICA, N.A.
and
CITIGROUP GLOBAL MARKETS INC.
as Co-Documentation Agents
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
 

 



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1
     AMENDMENT NO. 1 dated as of October 11, 2005, between MCC IOWA LLC, a
limited liability company duly organized and validly existing under the laws of
the State of Delaware (“MCC Iowa”); MCC ILLINOIS LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“MCC Illinois”); MCC GEORGIA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“MCC
Georgia”); and MCC MISSOURI LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“MCC Missouri”, and,
together with MCC Iowa, MCC Illinois and MCC Georgia, the “Borrowers”) and
JPMorgan Chase Bank, N.A., as Administrative Agent.
     The Borrowers, certain Lenders and the Administrative Agent are parties to
(i) an Amendment and Restatement dated as of December 16, 2004 (the “Amendment
and Restatement”) of the Credit Agreement dated as of July 18, 2001, providing,
subject to the terms and conditions thereof, for extensions of credit to be made
by said Lenders to the Borrowers in an aggregate principal or face amount of
$1,400,000,000 (which may, in the circumstances provided therein, be increased
to $1,900,000,000) and (ii) an Incremental Facility Agreement dated as of May 3,
2005 (the “Incremental Facility Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit to be made by said Lenders to the
Borrowers in an aggregate principal or face amount of $500,000,000.
     The Borrowers wish to increase the aggregate principal amount of the
Revolving Credit Commitments under the Amendment and Restatement and, with
respect to any Consenting Lender (as defined below), to extend the Revolving
Credit Commitment Termination Date of such Consenting Lender’s Revolving Credit
Commitment and to eliminate the scheduled automatic reduction of such Consenting
Lender’s Revolving Credit Commitment pursuant to Section 2.04(a) of the
Amendment and Restatement. Accordingly, the Borrowers have requested that the
Administrative Agent consent to certain amendments to the Amendment and
Restatement. The Administrative Agent, pursuant to authority granted by, and
having obtained all necessary consents of, the Consenting Lenders and the
Majority Lenders (as defined in the Amendment and Restatement), has agreed to
such amendments and, accordingly, the parties hereto hereby agree as follows:
     Section 1. Definitions. Except as otherwise defined in this Amendment
No. 1, terms defined in the Amendment and Restatement are used herein as defined
therein.
     Section 2. Amendment. Effective as provided in Section 4 hereof, the
Amendment and Restatement shall be amended as follows:
     2.01. References. References in the Amendment and Restatement (including
references to the Amendment and Restatement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Amendment and- Restatement as
amended hereby.

 



--------------------------------------------------------------------------------



 



-2-
     2.02. Definitions. Section 1.01 of the Amendment and Restatement is hereby
amended by amending the following definitions (to the extent already included in
Section 1.01 of the Amendment and Restatement) and inserting the following
definitions (to the extent not already included in said Section 1.01) in the
appropriate alphabetical locations:
     “Amendment No. 1” shall mean Amendment No. 1 to this Agreement dated as of
October 11, 2005.
     “Amendment No. 1 Effective Date” shall mean the date on which Amendment
No. 1 became effective in accordance with its terms.
     “Consenting Lender” shall mean each Revolving Credit Lender designated a
Consenting Lender on Schedule I to Amendment No. 1.
     “Revolving Credit Commitment” shall mean, as to each Revolving Credit
Lender, the obligation of such Lender to make Revolving Credit Loans, and to
issue or participate in Letters of Credit pursuant to Section 2.03 hereof, in an
aggregate principal or face amount at any one time outstanding up to but not
exceeding the amount set forth opposite the name of such Lender on Schedule I
attached to Amendment No. 1 under the caption “Revolving Credit Commitment”
(such Schedule I reflecting any assignments of Revolving Credit Commitments that
are effective as of the Amendment No. 1 Effective Date) or, in the case of a
Person that becomes a Revolving Credit Lender pursuant to an assignment
permitted under Section 11.06(b), as specified in the respective instrument of
assignment pursuant to which such assignment is effected (as the same may be
reduced from time to time pursuant to Section 2.04 or 2.10 hereof or increased
or reduced from time to time pursuant to assignments permitted under said
Section 11.06(b)). The aggregate principal amount of the Revolving Credit
Commitments is $650,505,440.24 as of the Amendment No. 1 Effective Date.
     “Revolving Credit Commitment Termination Date” shall mean (a) with respect
to any Revolving Credit Lender that is not a Consenting Lender, the Revolving
Credit Commitment Reduction Date falling on or nearest to March 31, 2010 and
(b) with respect to any Consenting Lender, December 31, 2012.
     “Revolving Credit Lenders” shall mean (a) on the Amendment No. 1 Effective
Date, the Lenders having Revolving Credit Commitments on Schedule I to Amendment
No. 1 and (b) thereafter, the Lenders from time to time holding Revolving Credit
Loans and Revolving Credit Commitments after giving effect to any assignments
thereof permitted by Section 11.06(b) hereof.
     2.03. Reductions of Revolving Credit Commitments; Adjustments. The
Revolving Credit Commitment of each Consenting Lender shall not be subject to
scheduled reduction pursuant to Section 2.04(a) of the Amendment and
Restatement. The Revolving Credit Commitment of each Revolving Credit Lender
that is not a Consenting Lender shall continue to be subject to scheduled
reduction pursuant to Section 2.04(a) of the Amendment and Restatement in the
same percentages and on the same dates as is provided in Section 2.04(a) of the
Amendment and Restatement as in effect immediately prior to this Amendment
No. 1.
Amendment No. 1

 



--------------------------------------------------------------------------------



 



-3-
     On each Revolving Credit Commitment Reduction Date, the principal of and
interest on and all other amounts (including any amounts payable under
Section 5.05 of the Amendment and Restatement) owing in respect of the Revolving
Credit Loans outstanding on the opening of business on such Revolving Credit
Commitment Reduction Date shall be prepaid in full on such Revolving Credit
Commitment Reduction Date from funds available to the Borrower and proceeds of
Revolving Credit Loans to be simultaneously made under the Amendment and
Restatement on such Revolving Credit Commitment Reduction Date (from each
Revolving Credit Lender ratably in accordance with the respective unused amounts
of their Revolving Credit Commitments determined after giving effect to such
simultaneous prepayment and the adjustments of the Letter of Credit Commitment
Percentages occurring on such date by reason of such reduction) so that, after
giving effect to such prepayment and borrowing, the Revolving Credit Loans shall
be held ratably by all Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments as in effect at the close of business on
such Revolving Credit Commitment Reduction Date.
     2.04. Schedule of Commitments. Schedule I to the Amendment and Restatement
shall be amended to read in its entirety as set forth on Schedule I hereto.
     2.05. Security Documents and Exhibits. Each of the Security Documents and
the forms of Security Documents, Management Fee Subordination Agreement and
Affiliate Subordinated Indebtedness Subordination Agreement attached as Exhibits
C, D, E, F and G to the Amendment and Restatement shall be amended by deleting
the dollar amounts “$1,400,000,000” and “$1,900,000,000” set forth in the second
paragraph thereof, and inserting in lieu thereof the dollar amounts
“$1,450,505,440.24” and “$1,950,505,440.24)”, respectively.
     Section 3. Confirmation of Security Documents. Each of the Borrowers hereby
confirms and ratifies all of its obligations under the Loan Documents to which
it is a party. By its execution on the respective signature lines provided
below, each of the Obligors hereby confirms and ratifies all of its obligations
and the Liens granted by it under the Security Documents to which it is a party,
represents and warrants that the representations and warranties set forth in
such Security Documents are complete and correct on the date hereof as if made
on and as of such date and confirms that all references in such Security
Documents to the “Credit Agreement” (or words of similar import) refer to the
Amendment and Restatement as amended hereby without impairing any such
obligations or Liens in any respect.
     Section 4. Conditions Precedent to Effectiveness. The amendments set forth
in Section 2 hereof shall become effective on the date (which shall occur no
later than October 30, 2005) upon which each of the following conditions is
satisfied:
     (a) Counterparts of Agreement. The Administrative Agent shall have (i)
received duly executed and delivered counterparts (or written evidence thereof
satisfactory to the Administrative Agent, which may include telecopy
transmission of a signed signature page) of this Agreement from each Obligor and
(ii) obtained all necessary consents of the Consenting Lenders and the Majority
Lenders.
     (b) Opinion of Counsel to Obligors. The Administrative Agent shall have
received an opinion, dated the Amendment No. 1 Effective Date, of Sonnenschein
Nath & Rosenthal LLP, counsel to the Obligors, covering such matters as the
Administrative Agent or any Lender may reasonably request (and the Borrowers
hereby instruct counsel to deliver such opinion to the Lenders and the
Administrative Agent).
Amendment No. 1

 



--------------------------------------------------------------------------------



 



-4-
     (c) Organizational Documents. The Administrative Agent shall have received
such organizational documents (including, without limitation, board of director
and shareholder resolutions, member approvals and evidence of incumbency,
including specimen signatures, of officers of each Obligor) with respect to the
execution, delivery and performance of this Agreement as the Administrative
Agent may reasonably request (and the Administrative Agent and each Lender may
conclusively rely on such documents until it receives notice in writing from
such Obligor to the contrary).
     (d) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Senior Officer, dated the Amendment No. 1 Effective Date, to
the effect that (i) the representations and warranties made by the Borrowers in
Section 7 of the Amendment and Restatement, and by each Obligor in the other
Loan Documents to which it is a party, are true and complete on and as of the
date hereof with the same force and effect as if made on and as of such date
(or, if any such representation and warranty is expressly stated to have been
made as of a specific date, as of such specific date) and (ii) no Default shall
have occurred and be continuing.
     (e) Fees and Expenses. JPMorgan Securities Inc. shall have received all
fees and other amounts due and payable on or prior to the Amendment No. 1
Effective Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.
     (f) Amendment Fee. Each Term Loan Lender that has approved this Amendment
No. 1 on or before 5:00 p.m., New York City time, on October 3, 2005, shall have
received an amendment fee in an amount equal to 5 basis points on the Term Loan
Commitment of such Term Loan Lender. Each Revolving Credit Lender shall have
received an amendment fee in an amount to be separately agreed.
     (g) Prepayment of Revolving Credit Loans. The principal of and interest on
and all other amounts (including any amounts payable under Section 5.05 of the
Amendment and Restatement) owing in respect of the Revolving Credit Loans
outstanding on the opening of business on the Amendment No. 1 Effective Date
shall be prepaid in full on the Amendment No. 1 Effective Date from funds
available to the Borrower and proceeds of Revolving Credit Loans made under the
Amendment and Restatement on the Amendment No. 1 Effective Date so that, after
giving effect to such prepayment and borrowing, the Revolving Credit Loans shall
be held ratably by all Revolving Credit Lenders in accordance with their
respective Revolving Credit Commitments as in effect at the close of business on
the Amendment No. 1 Effective Date.
     (h) Other Documents. Such other documents as the Administrative Agent or
any Lender or special New York counsel to JPMCB may reasonably request.
     Section 5. Miscellaneous. Except as herein provided, the Amendment and
Restatement shall remain unchanged and in full force and effect. This Amendment
No. 1 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 1 by signing any such counterpart. This
Amendment No. 1 shall be governed by, and construed in accordance with, the law
of the State of New York.
Amendment No. 1

 



--------------------------------------------------------------------------------



 



-5-
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
be duly executed and delivered as of the day and year first above written.

              MCC GEORGIA LLC
MCC ILLINOIS LLC
MCC IOWA LLC
MCC MISSOURI LLC
 
            By MEDIACOM BROADBAND LLC, a Member
By MEDIACOM COMMUNICATIONS
CORPORATION, a Member
 
       
 
  By:    
 
       
 
      Name: Mark E. Stephan
Title: Chief Financial Officer
 
            JPMORGAN CHASE BANK, N.A., as
Administrative Agent
 
       
 
  By:    
 
       
 
      Name:
Title:
 
            MEDIACOM BROADBAND LLC
By Mediacom Communications Corporation, a Member
 
       
 
  By:    
 
       
 
      Name: Mark E. Stephan
Title: Chief Financial Officer
 
            MEDIACOM COMMUNICATIONS
CORPORATION
 
       
 
  By:    
 
       
 
      Name: Mark E. Stephan
Title: Chief Financial Officer

Amendment No. 1

 